Citation Nr: 0712750	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for degenerative joint disease of the left shoulder, 
status post left total arthroplasty (minor), from November 
27, 2000 to April 11, 2005 and from July 1, 2005, forward.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1969 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to a disability rating in excess of 
50 percent for degenerative joint disease of the left 
shoulder, status post left total arthroplasty (minor), was 
previously before the Board in February 2004, wherein it was 
remanded for additional development.  The matter is now 
returned to the Board for appellate review.

During the pendency of the aforestated appeal, the veteran 
also perfected an appeal on the issue of entitlement to a 
TDIU.  As such, this issue is also now currently before the 
Board.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
July 2006, the veteran indicated that he wished to withdraw 
the issues of entitlement to service connection for 
hypertension, right side rib pain, diarrhea, low back pain, 
right hand numbness, a skin disorder, fatigue, and glaucoma, 
which had previously been before the Board.  Accordingly, the 
issues are not before the Board and will not be addressed 
further.




FINDINGS OF FACT

1.  The veteran's left shoulder has been rated at the maximum 
disability rating provided for a status post-operative 
prosthetic shoulder one year or more post-operatively.

2.  The veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for degenerative joint disease of the left shoulder, 
status post left total arthroplasty (minor), from November 
27, 2000 to April 11, 2005 and from July 1, 2005, forward, 
have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5051 (2006).

2.  The criteria for the assignment of a TDIU due to service-
connected disabilities have been met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his increased disability rating 
claim.  The RO sent the veteran letters in October 2002, 
January 2003, May 2003, September 2004, August 2005, 
September 2005, May 2001, May 2002, March 2003, and July 2006 
in which he was informed of what was required to substantiate 
his claim and of his and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  The RO provided him the 
opportunity to submit additional evidence or request 
assistance prior to making a decision.

Since the veteran's claims for an increased disability rating 
were denied by the RO and are being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issues.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service personnel and medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in December 2000, 
January 2002, June 2006 and August 2006.  These examinations 
were thorough in nature, based upon a review of the veteran's 
entire claims folder, and provided findings that are deemed 
to be more than adequate.  Under such circumstances, there is 
no duty to provide another examination or medical opinion.  
Id. 

Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's left shoulder disability is currently rated 
pursuant to Diagnostic Code 5051 under 38 C.F.R. § 4.71a for 
prosthetic replacement of the shoulder.  Under this 
diagnostic code provision, a 100 percent rating is assigned 
for one year following implantation of prosthesis, for either 
the major or the minor upper extremity.  With chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity, a 50 percent disability rating is 
assigned for the minor arm.  This is the maximum schedular 
rating assignable after the one-year period following 
surgery.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (2006).

A VA examination report dated in December 2000 shows that the 
veteran reported working as a truck driver for the preceding 
10 years.  Prior to that, he was a carpenter for 15 years.  
He was said to be right hand dominant.  He reported a history 
which included four left shoulder surgeries, the most recent 
being in 1990 for total shoulder replacement.  He described 
continued problems with his shoulder with the pain usually a 
seven on a scale of 10, and up to 10 at times.  He would take 
over-the-counter pain medication for relief.  Physical 
examination of the left shoulder revealed multiple healed 
surgical scars on the anterior portion of the left shoulder.  
The pectoralis muscle was very tight and nontender, however, 
the shoulder joint was somewhat uncomfortable to deep 
palpation.  There was very mild wasting of the shoulder 
girdle muscles.  Range of motion was markedly limited with 
active abduction to 60 degrees, passive abduction to 80 
degrees, active flexion to 80 degrees, and passive flexion to 
135 degrees, with moderate discomfort.   Internal and 
external rotation were markedly limited at 50 degrees of 
external rotation and 30 degrees of internal rotation.  
Extension was to 20 degrees passively and 10 degrees 
actively.  Strength in arm muscles was in good plus range, 
both in the upper arm and forearm muscles.  Grip strength was 
normal.  No sensory symptoms were  identified.  There was no 
wasting of the muscles of the arm or forearm noted.  
Functionally he continued to be independent in activities of 
daily living, however, he would use the right upper extremity 
more often.  The impression, in pertinent part, was status 
post left shoulder replacement with residuals.

A VA examination report dated in January 2002 shows that the 
veteran reported that he had stopped working as a truck 
driver for the preceding two months due to increasing pain in 
all joints, especially the left and right shoulders.  He 
described that pain was at a level of 10 on a scale of 10 
most of the time, and that he would take over-the-counter 
medications for the pain every day.  He reported that he 
could not use his left upper extremity, and that his day-to-
day activities had become more and more difficult for him.  
Physical examination of the left shoulder revealed multiple 
surgical scars on the anterior aspect of the left shoulder.  
There was some atrophy of the shoulder girdle muscles.  Range 
of motion actively was 40 degrees of abduction and passively 
80 degrees; forward flexion 60 degrees actively and 80 
degrees passively; extension 20 degrees passively and 10 
degrees actively; internal rotation 15 degrees passively, and 
he was not able to move the shoulder in internal rotation; 
and external rotation 50 degrees actively and 60 degrees 
passively.  He was in moderate discomfort during range of 
motion.  There was no wasting of the hand muscles noted.  No 
sensory symptoms were identified, however, he stated at times 
he would feel tingling and numbness in the whole left side of 
the body all the way into the left leg which was unrelated to 
the left shoulder condition.  Grip strength was normal in 
both upper extremities.  

X-rays of left shoulder revealed  severe deformity at the 
shoulder.  There was a left shoulder prosthesis which 
appeared poorly aligned.  There was severe deformity and 
irregularity of the glenoid.  There were some lucencies in 
the lower portion of the glenoid which could represent 
fractures of indeterminate age.  There were postoperative 
changes at the acromioclavicular joint which was very wide.  
No soft tissue swelling was seen. Functionally, he was said 
to be independent in activities of daily living and 
transfers, however, with utmost difficulty.  The impression, 
in pertinent part, was status post left shoulder total 
arthroplasty, and degenerative joint disease of the left 
shoulder.  The examiner commented that the veteran had 
weakness of the left upper extremity due to atrophy of the 
left shoulder girdle muscles, and limitations in range of 
motion.  His functional capacity and use of the left upper 
extremity were obviously limited due to limitations in range 
of motion and pain. 

VA outpatient treatment records dated from October 2002 to 
July 2003 reveal, in pertinent part, that the veteran was 
treated intermittently for left shoulder pain. 

In April 2004, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He asserted 
that he should be rated at 70 percent for his left shoulder 
because he believed he had loss of the head of the humerus 
with flailed shoulder.  He added that he recently dislocated 
the left shoulder but the doctor had not documented that 
fact.  He indicated that he had to stop working about three 
weeks earlier because of his left arm.  He noted that as a 
truck driver, he would find himself using his right arm to 
move his left arm, and trying to maneuver the truck, which he 
did not feel was safe.

Private hospital treatment records from J. Ramsey, M.D., 
dated from April 2005 to May 2005, reveal that the veteran 
had surgery to revise a previously placed total shoulder 
prosthesis on the left.  It was noted to have been done in 
two steps with the removal of a loose glenoid component and 
bone grafting of the glenoid socket as the most recent 
procedure.  In June 2005, it noted that the veteran was nine 
weeks status post glenoid component removal and bone grafting 
of the glenoid on the left.  He was said to be doing fairly 
well.  He had full passive motion.  The examiner discontinued 
the use of a sling and started active motion.  

By rating action of the RO dated in September 2005, the 
veteran's disability rating for his service-connected left 
shoulder disability was raised to 100 percent as a result of 
the May 2005 surgery, effective from April 2005 to July 2005 
due to  treatment necessitating convalescence.

VA outpatient treatment records dated from April 2006 to 
October 2006 reveal that the veteran continued to experience 
intermittent treatment for left shoulder pain, for which he 
was taking over-the-counter medication.

A VA joints examination report dated in June 2006 shows that 
the veteran reported constant dull achy pain and occasional 
swelling of the left shoulder.  More severe flare-ups were 
reported to occur on a daily basis.  He also indicated the 
shoulder was weak and stiff resulting in an inability to hold 
onto objects.  Physical examination revealed that the veteran 
did not use shoulder support or sling.  The acromioclavicular 
joint was tender, and there was pain with pressure along the 
glenohumeral joint.  Evidence of deltoid atrophy was noted on 
the left shoulder. There was some loss of strength.  Range of 
motion testing revealed 90 degrees of forward flexion, 85 
degrees of abduction, 5 degrees of internal rotation and 15 
degrees of external rotation.  Pain and crepitus was noted 
during testing.  No changes were noted during repetitive 
testing.  The impression was status post revision of the 
shoulder arthroplasty in 2005 due to the loosening of the 
hardware with current severe pain and restriction of use of 
left shoulder and osteopenia of the left shoulder.  The 
examiner noted that there could be significant change in the 
limitation of motion and in functional capacity during flare-
up, however, the degree of change could not be delineated.

An additional VA joints examination was conducted in August 
2006.  The veteran provided a history as set forth above.  
Physical examination of the left shoulder revealed 60 degrees 
of forward flexion, 70 degrees of abduction, 28 degrees of 
internal rotation and 30 degrees of external rotation.  Pain 
was reported at the end point of each motion.  X-rays of the 
left shoulder revealed that the humeral prosthesis was in 
place, as well as, the post-surgical changes of the glenoid.  
The impression was multi-operated left shoulder with failed 
total shoulder replacement.

The veteran has been rated pursuant to Diagnostic Code 5051 
following a 1990 total shoulder replacement.  Following this 
surgery, VA had discontinued rating the veteran's left 
shoulder disability under the previously assigned Diagnostic 
Code 5202 which had provided the criteria for other 
impairment of the humerus.

The currently assigned 60 percent disability rating under 
Diagnostic Code 5051 is the maximum disability rating for 
chronic residuals of a shoulder replacement consisting of 
severe painful motion or weakness in the affected extremity.  
No higher rating may be afforded under this diagnostic code 
beyond one year following the implantation of the prosthesis, 
except on an extraschedular basis.  See Spencer v. West, 13 
Vet. App. 376, 382 (2000).  The 60 percent rating criteria 
cross reference other diagnostic code provisions for the 
purpose of rating the post-operative shoulder at a level 
between 30 percent and 60 percent. 

The Board has considered the possible application of 
additional diagnostic code provisions in an effort to 
possibly provide the veteran with a greater benefit.  
However, the only applicable diagnostic code provision 
potentially allowing for a greater benefit would be 
Diagnostic Code 5202, which would provide for a 70 percent 
disability rating if the medical evidence demonstrates loss 
of the head of the humerus resulting in a flail shoulder.  
The evidence in this matter, however, does not support the 
assignment of a higher rating on this basis, as the presence 
of flail shoulder has not been confirmed.

VA adjudicators must also assess whether a schedular 
disability rating based on limitation of motion may be 
augmented under certain regulations applying to disabilities 
of the musculoskeletal system, 38 C.F.R. § 4.40, which 
concerns functional loss due to pain, and 38 C.F.R. § 4.45, 
which concerns functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995); Deluca, 8 Vet. App. 
at 204-08.  In this case, the veteran has not been rated 
pursuant to the diagnostic code provisions for limitation of 
motion of the arm.  Notwithstanding this fact, although the 
examiner in August 2006 indicated that there could be 
significant change in the limitation of motion and functional 
capacity of the shoulder during a flare-up, the degree of 
change could not be delineated.  Moreover, the 50 percent 
disability rating assigned pursuant to Diagnostic Code 5051 
takes into consideration and compensates the veteran for 
"severe, painful motion or weakness."  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5051.  

An extra-schedular rating is authorized when a service-
connected disability cannot be practicably evaluated under 
the rating schedule because it is of such an extraordinary 
nature that the rating criteria are inadequate to evaluate 
it, because of such related factors as causing marked 
interference with employment or requiring frequent 
hospitalization.  38 C.F.R. § 3.321(b)(1) (2006).  The Board 
lacks the authority to award an extraschedular rating in the 
first instance, but if the evidence supports such a rating, 
the Board must refer the case to a VA officer authorized to 
make such an award.  VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. 
App. 88 (1996).   While the veteran is clearly impaired due 
to his left shoulder disability, the Board finds there is no 
indication in the evidence of record that his shoulder 
disability has caused marked interference with employment, 
necessitated frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional so as to warrant referral for consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for a rating 
in excess of 50 percent for degenerative joint disease of the 
left shoulder, status post left total arthroplasty (minor), 
have not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

TDIU

The veteran also seeks a total rating on the basis of 
individual unemployability.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

In order to establish a TDIU, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2006).  A total disability rating 
may also be assigned on an extraschedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Service connection is in effect for the veteran's 
degenerative joint disease of the left shoulder, status post 
left total arthroplasty (minor), rated as 50 percent 
disabling; diabetes mellitus, type II, due to agent orange 
exposure, rated as 20 percent disabling; epilepsy, grand mal, 
single episode, rated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity associated with 
diabetes mellitus type II, rated as 10 percent disabling; and 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus type II, rated as 10 percent 
disabling.   The veteran has a combined disability rating for 
compensation of 70 percent, effective June 2006.  Thus, the 
veteran meets the minimum schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a).

However, the evidence must still approximate a finding that 
the veteran is unable to pursue a substantially gainful 
occupation due to the service-connected disabilities.  Thus, 
the issue is whether the evidence is near to balance (i.e., 
that supporting the claim and opposing the claim is nearly 
approximately the same) that the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The noted that the veteran is in receipt of disability 
benefits by the Social Security Administration (SSA), which 
found him unable to work due to the service-connected left 
shoulder disorder.  While the RO correctly noted that the 
laws applicable to the Social Security Administration are 
different, its findings as to the severity of the disability 
are nonetheless evidence indicative of the veteran's 
vocational capacity.  

Although an unpublished decision, and therefore one of non-
binding effect upon VA and the Board, Pierce v. West, No. 97-
7067 (Fed. Cir. Mar. 16, 1998) is illustrative.  There, the 
differences between the SSA's laws and those of VA included 
the fact that the SSA did not inquire, as did VA, of the 
source of the claimant's disorder.  Instead, the SSA was 
principally concerned with whether the claimant's disorder 
rendered him unable to work - a relevant consideration in 
this matter.  

Here, the record is in approximate balance as to this 
critical question.  The record indicates that the veteran's 
left shoulder disorder has been of varying severity since the 
inception of his claim for an increased rating, as evidenced 
by multiple physician's visits occasioned by complaints of 
failed surgical procedures.  

The veteran contends that he is unable to work due to his 
service-connected disabilities.  The veteran has indicated 
that he has completed two years of college and has additional 
training in electric motor repair.  He indicated that he last 
worked full time in March 2001, and that he became too 
disabled to work in March 2003.  He had worked as a self-
employed truck driver from February 1994 until March 2003, 
working eight to 10 hours per week.  He added that he had not 
attempted to obtain employment since he last worked - 
approximately the point of onset of the SSA's finding that he 
is disabled.  

Records received from the Social Security Administration 
reveal that the veteran was found to be disabled effective 
March 2003 due to a left shoulder replacement. Included in 
the records from Social Security are copies of the veteran's 
medical records from Mississippi Sports Medicine and 
Orthopedic Center for the period October 2002 to April 2003.  

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

A disability rating in excess of 50 percent for degenerative 
joint disease of the left shoulder, status post left total 
arthroplasty (minor), is denied.

A total disability rating based on individual unemployability 
is granted, subject to the statutes and regulations governing 
the payment of monetary awards.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


